Exhibit 10.1

AMENDMENT NO. 1 TO RETIREMENT AND TRANSITION SERVICES

AGREEMENT

Amendment No. 1, dated as of November 13, 2017 (this “Amendment”), to the
Retirement and Transition Services Agreement, dated as of October 24, 2017 (the
“Retirement Agreement”), between comScore, Inc., a Delaware corporation (the
“Company”), and Gian M. Fulgoni (“Executive”).

WHEREAS, the Company and Executive have mutually determined that it is in their
respective best interests to amend the Retirement Agreement as set forth in this
Amendment.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in the Retirement Agreement and in this Amendment, the parties hereto
hereby agree as follows:

1.     Section 1 of the Retirement Agreement is hereby amended and restated in
its entirety as follows:

“Retirement. Executive will retire from his position as Chief Executive Officer,
effective at the close of business on November 13, 2017 (the “Retirement Date”).
Effective the Retirement Date, Executive will also be deemed to have resigned
from all other elected, appointed or otherwise held positions within the
Company, except as a member of the Board or as otherwise provided herein.
Executive shall continue to serve as a member of the Board until the earlier of:
(i) the time that a permanent, full time, successor Chief Executive Officer,
appointed by the Board, takes office; or (ii) the next annual meeting of the
Company’s stockholders following the Retirement Date. Executive has informed the
Board that he does not intend to stand for reelection at the conclusion of his
current term as a member of the Board.”

2.     Section 4.f. of the Retirement Agreement is hereby amended and restated
in its entirety as follows:

In consideration for the services provided as Chief Executive Officer from
August 10, 2017 through the Retirement Date, upon such Retirement Date or as
soon thereafter as the Company has a duly approved and effective successor
equity plan to the 2007 Plan and can award RSUs thereunder in accordance with
the terms and conditions thereof and the Legal Requirements, the Company shall
authorize and issue to Executive $1,000,000 in RSUs (the “Transition Services
RSUs”), which shall be considered fully vested on the issuance date, and shall
be settled in shares of common stock of the Company as promptly as possible
after vesting in a manner which complies with Section 409A of the Code;
provided, however, that Executive understands and agrees that he must remain in
the role of Special Advisor to the Chairman and the Chief Executive Officer in
order to be eligible to be issued the RSUs described in this Paragraph 4(f), and
that such RSUs will be forfeited if Executive ceases to serve as Special Advisor
prior to the date that such RSUs are issued by the Company.



--------------------------------------------------------------------------------

3.     The Company hereby reaffirms and acknowledges that, as of the date of
this Amendment, none of William Livek, the Company’s President and Executive
Vice Chairman, Greg Fink, the Company’s Chief Financial Officer and Treasurer,
or Carol DiBattiste, the Company’s General Counsel & Chief Compliance, Privacy
and People Officer, is aware of any claim or potential claim that the Company
might have against Executive under any legal , equitable, contract, tort,
statutory or other theory.

4.     The Company and the Executive has each executed and delivered the General
Release of All Claims and Certain Additional Agreements by the Company and
Executive, as attached hereto as Exhibit A.

5.     This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia, without reference to its choice of law rules.

6.     The Retirement Agreement is not otherwise supplemented or amended by
virtue of this Amendment, and the provisions thereof remain in full force and
effect in all respects except to the extent specifically amended hereby.

7.     This Amendment may be executed in any number of counterparts and each of
such counterparts will for all purposes be deemed to be an original , and all
such counterparts will together constitute but one and the same instrument. A
signature to this Amendment transmitted electronically will have the same
authority, effect and enforceability as an original signature.

8.     This Amendment will be effective as of the date first above written and
all references to the Retirement Agreement will, from and after such time, be
deemed to be references to the Retirement Agreement as amended hereby.

[Signatures on the Following Page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

November 13, 2017

 

COMPANY: COMSCORE, INC.

/s/ Carol DiBattiste

Name:   Carol DiBattiste Title:   General Counsel & Chief Compliance, Privacy
and People Officer EXECUTIVE:

/s/ Gian M. Fulgoni

Gian M. Fulgoni

 

- 3 -